                  Case 20-10553-CSS             Doc 995        Filed 09/20/20        Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 7
                                                                  )
ART VAN FURNITURE, LLC, et al.,1                                  )   Case No. 20-10553 (CSS)
                                                                  )
                                    Debtors.                      )   (Jointly Administered)
                                                                  )
                                                                  )   Re: Docket No. 947

      ORDER EXTENDING DEADLINE TO ASSUME OR REJECT EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES OF PERSONAL PROPERTY PURSUANT
                TO SECTION 365(d)(1) OF BANKRUPTCY CODE,
               THROUGH AND INCLUDING SEPTEMBER 30, 2020

          Upon the motion (the “Motion”)2 of Alfred T. Giuliano, chapter 7 trustee (the “Trustee”)

to the estates of the above-captioned debtors (the “Debtors”), for entry of an order (this “Order”),

pursuant to section 365(d)(1) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as

amended, the “Bankruptcy Code”), extending the deadline to assume or reject any Executory

Contracts and Unexpired Leases through and including September 30, 2020, as more fully set

forth in the Motion; and the Court having jurisdiction to consider the Motion pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012, and the Court having the

power to enter a final order consistent with Article III of the United States Constitution; and this

Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court having found that venue of this proceeding and the Motion in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF
Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463).
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                Case 20-10553-CSS             Doc 995      Filed 09/20/20     Page 2 of 3




the Motion is in the best interests of the Debtors’ estates, creditors, and other parties in interest;

and this Court having found that notice of and opportunity for a hearing on the Motion were

appropriate; and this Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and after due deliberation and sufficient

cause appearing therefor, it is HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED as set forth herein.

                 2.          The period under section 365 of the Bankruptcy Code for the Trustee to

assume or reject any Executory Contracts or Unexpired Leases is extended through and

including September 30, 2020.

                 3.          The extension in this Order is without prejudice to the Trustee’s rights to

seek further extensions of time pursuant to section 365(d)(1) of the Bankruptcy Code.

                 4.          Nothing in this Order extends any deadline under section 365(d)(4) of the

Bankruptcy Code, and the relief granted in this Order does not apply to nonresidential real

property leases.

                 5.          The Trustee and Synchrony Bank agree that the Private Label Consumer

Credit Card Program Agreement dated December 24, 2009, as amended from time to time,

between Synchrony Bank and Sam Levin, Inc., is not an executory contract and does not fall

within the scope of this Order.

                 6.          Notwithstanding the relief granted in this Order and any actions taken

pursuant to such relief, nothing in this Order shall be deemed: (a) an admission as to the validity

of any claim against a Debtor entity; (b) a waiver of the Trustee’s right to dispute any claim on

any grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that

any particular claim is of a type specified or defined in this Order or the Motion; (e) a request or



                                                       1
DOCS_DE:230446.3 05233/003
                Case 20-10553-CSS              Doc 995     Filed 09/20/20      Page 3 of 3




authorization to assume any agreement, contract, or lease pursuant to section 365 of the

Bankruptcy Code; (f) an admission or agreement, or waiver by the Trustee of the right, to

assume, assume and assign, or reject any particular Executory Contract or Unexpired Lease; and

(g) a waiver or limitation of the Trustee’s rights under the Bankruptcy Code or any other

applicable law.

                 7.          The Trustee is authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion.

                 8.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




         Dated: September 20th, 2020                       CHRISTOPHER S. SONTCHI
         Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE


                                                       2
DOCS_DE:230446.3 05233/003
